Appeal dismissed as academic. Memorandum: The death of the patient on whose behalf petitioner sought and obtained the order sustaining the writ and directing her discharge has made academic the issues tendered upon the appeal from that order. If it were legally permissible to pass upon the issue we would hold that the certification complied with the statutory requirements. (Appeal from order of Erie Special Term, granting writ of habeas corpus.) Present — Bastow, P. J., Goldman, Marsh, Witmer and Henry, JJ.